CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of the Stewart Capital Mutual Funds and to the use of our report dated February 19, 2014 on the financial statements and financial highlights of Stewart Capital Mid Cap Fund, a series of shares of beneficial interest of Stewart Capital Mutual Funds. Such financial statements and financial highlights appear in the December 31, 2013 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania April 29, 2014
